SHIVERS, Judge.
Appellant seeks review of a workers’ compensation order denying her benefits. Letcavage asserts the deputy commissioner erred in applying Section 440.15(10)(a) retroactively and erred in denying her minimum $20 weekly payments pursuant to Section 440.12. We modify the order below and affirm as modified.
*418Section 440.15(10)(a) provides for an employer offset for the amount of Social Security benefits received by the employee. In 1979, the statute was amended to include in the offset the amount of Social Security benefits paid for the employee’s dependents. We have previously held the statute applies retroactively to accidents occurring prior to the new statute’s effective date. Modern Plating Co. v. Whitton, 394 So.2d 515 (Fla. 1st DCA 1981). Accordingly, the portion of the order dealing with offset is affirmed. The deputy commissioner, however, erred in failing to grant minimum weekly $20 payments as provided for in Section 440.12(2). Department of Transportation v. Davis, 416 So.2d 1132 (Fla. 1st DCA 1981).
The order below is, therefore, modified to award Letcavage the twenty dollar per week payments. The order as modified is
AFFIRMED.
SHAW and WIGGINTON, JJ., concur.